     Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 1 of 23 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    KENNETH GRAY,                                    Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    MYOKARDIA, INC., SUNIL AGARWAL,
    MARY CRANSTON, TASSOS
    GIANAKAKOS, DAVID MEEKER,
    MARK PERRY, KIM POPOVITS, and
    WENDY YARNO,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Kenneth Gray (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against MyoKardia, Inc. (“MyoKardia” or the “Company”) and

its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated thereunder by the SEC, 17 C.F.R.

                                                 1
      Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 2 of 23 PageID #: 2




§ 240.14d-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

MyoKardia by Gotham Merger Sub Inc. (“Merger Sub”), a wholly owned subsidiary of Bristol-

Myers Squibb Company (“Bristol Myers” or “Parent”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York. 1

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of MyoKardia

common stock.




1
 For example, the Company reportedly participated in a conference in New York City in 2019.
See, e.g., MyoKardia, MyoKardia to Present at 2019 Cantor Global Healthcare Conference,
http://investors.myokardia.com/news-releases/news-release-details/myokardia-present-2019-
cantor-global-healthcare-conference (last visited Oct. 27, 2020).

                                                  2
     Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 3 of 23 PageID #: 3




       7.      Defendant MyoKardia is a clinical stage biopharmaceutical company that
discovers, develops, and commercializes targeted therapies for the treatment of serious and
neglected rare cardiovascular diseases. The Company is incorporated in Delaware. The
Company’s common stock trades on the NASDAQ Global Select Market under the ticker symbol,
“MYOK.”
       8.      Defendant Sunil Agarwal (“Agarwal”) is a director of the Company.

       9.      Defendant Mary Cranston (“Cranston”) is a director of the Company.

       10.     Defendant Tassos Gianakakos (“Gianakakos”) is Chief Executive Officer

(“CEO”), President, and a director of the Company. Defendant Gianakakos entered into a tender

and support agreement with Parent and Merger Sub dated as of October 3, 2020 to tender all of

his shares of Company common stock (representing approximately 1.2% of the total outstanding

shares of the Company as of October 3, 2020) in connection with the Proposed Transaction (the

“Tender and Support Agreement”). According to the Solicitation Statement, the aggregate cash

consideration that would be payable for Defendant Gianakakos’s shares in the Company based on

Bristol Myers’ offer price of $225.00 per share is $140.6 million. 2

       11.     Defendant David Meeker (“Meeker”) is a director of the Company.

       12.     Defendant Mark Perry (“Perry”) is a director of the Company.

       13.     Defendant Kim Popovits (“Popovits”) is a director of the Company.

       14.     Defendant Wendy Yarno (“Yarno”) is a director of the Company.

       15.     Defendants Agarwal, Cranston, Gianakakos, Meeker, Perry, Popovits, and Yarno

are collectively referred to herein as the “Individual Defendants.”




2
  According to the Solicitation Statement, this figure excludes “shares issuable upon the exercise
of Company Stock Options and the settlement of Company RSU Awards and also excludes shares
issuable under the Company ESPP.” See Solicitation Statement at 6.

                                                 3
     Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 4 of 23 PageID #: 4




       16.     Defendants MyoKardia and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       17.     On July 2, 2020, the Company and Bristol Myers entered into a confidentiality

agreement to facilitate discussions regarding a potential strategic partnership between the parties.

Subsequently, in July 2020, the parties gave presentations to one another in connection with a

strategic partnership.

       18.     On August 18, 2020, the Chairman and CEO of Bristol Myers (Giovanni Caforio),

and Defendant CEO Gianakakos spoke telephonically regarding a potential strategic partnership

between the parties in the cardiovascular space.

       19.     On August 27, 2020, members of the senior leadership teams of the Company and

Bristol Myers had a meeting to continue discussions regarding potential opportunities for a

strategic partnership.

       20.     On September 2, 2020, Bristol Myers’ CEO sent a non-binding proposal to

Defendant CEO Gianakakos for Bristol Myers to acquire all outstanding shares of the Company’s

common stock for $185.00 per share in cash (the “September 2nd Proposal”).

       21.     On September 3, 2020, the Board held a meeting and discussed, among other things,

the September 2nd Proposal and whether any other pharmaceutical companies might have interest

in a potential strategic transaction, including a global pharmaceutical company referred to in the

Solicitation Statement as “Party A.”

       22.     On September 7, 2020, Defendant CEO Gianakakos informed Bristol Myers’ CEO

that the September 2nd Proposal was insufficient to proceed with further discussions regarding a




                                                   4
     Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 5 of 23 PageID #: 5




potential transaction.

       23.     On September 13, 2020, Bristol Myers’ CEO contacted Defendant CEO

Gianakakos and made a verbal, non-binding proposal on behalf of Bristol Myers to acquire all

outstanding shares of the Company’s common stock for $210.00 per share in cash (the “September

13th Proposal”).

       24.     On September 13, 2020—(11) eleven days after the Company received the

September 2nd Proposal and (10) ten days after the Board discussed reaching out to Party A—the

Company directed its financial advisors, Centerview Partners LLC (“Centerview”) and

Guggenheim Securities, LLC (“Guggenheim”), to contact Party A to inquire whether Party A

would be interested in a potential sale transaction involving the Company.

       25.     On September 14, 2020, representatives of Guggenheim contacted Party A as

directed by the Board. Representatives of Centerview made a follow-up call to Party A shortly

thereafter. Party A indicated it would discuss internally and revert with a response.

       26.     On September 14 and 15, 2020, the Board held meetings to discuss, among other

things, the September 13th Proposal, the Company’s response thereto, and whether the Company

should contact other pharmaceutical companies, in addition to Party A, about a potential sale

transaction involving the Company. The Board determined that the Company should require

improved terms from Bristol Myers as a condition to allowing further merger discussions. The

Board agreed to provide Bristol Myers with limited due diligence information as a basis to increase

its offer. The Board “concluded not to contact any other parties” about a potential sale transaction

involving the Company.

       27.     On September 16, 2020, Defendant CEO Gianakakos advised Bristol Myers’ CEO

that the Board would not permit Bristol Myers to conduct full due diligence until it provided an




                                                5
     Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 6 of 23 PageID #: 6




improved proposal acceptable to the Board; however, the Company’s senior management would

provide Bristol Myers with limited due diligence information to assist Bristol Myers in re-

evaluating its position on value. Bristol Myers’ CEO agreed to proceed in this manner.

       28.     On September 18, 2020, Party A contacted Centerview and purportedly indicated

they were not interested in engaging with the Company with respect to a potential sale transaction.

       29.     On September 24, 2020, Bristol Myers’ CEO contacted Defendant CEO

Gianakakos and made a verbal, non-binding proposal for Bristol Myers to acquire all outstanding

shares of the Company’s common stock at a price of $220.00 per share in cash (the “September

24th Proposal”).

       30.     On September 25, 2020, the Board authorized Defendant CEO Gianakakos to

continue to negotiate with Bristol Myers to determine whether Bristol Myers would be willing to

pay more than $220.00 per share and to offer an exclusive period of negotiations in exchange for

an increase in price.

       31.     On September 25, 2020, Defendant CEO Gianakakos had a call with Bristol Myers’

CEO to continue to negotiate on price. On the call, Bristol Myers’ CEO made a verbal, non-binding

proposal for Bristol Myers to acquire all outstanding shares of the Company’s common stock for

$225.00 per share subject to exclusive negotiations between the parties to facilitate a targeted

announcement date of October 5, 2020 (the “September 25th Proposal”).

       32.     Later that day, the Company and Bristol Myers entered into a letter agreement

providing for exclusive negotiations between the parties for a limited amount of time.

       33.     On September 28, 2020, Bristol Myers provided to the Company a draft of a tender

and support agreement to be executed by Defendant CEO Gianakakos, under which Defendant

Gianakakos would agree to, among other things, tender his shares of Company common stock in




                                                6
        Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 7 of 23 PageID #: 7




connection with the Proposed Transaction.

         34.      The parties negotiated terms of a definitive merger agreement over the next several

days.

         35.      On October 2, 2020, the parties had several conference calls to discuss the treatment

of the Company’s employees in the Proposed Transaction, including the level of compensation

and benefits to be provided generally to Company employees after closing, the treatment of annual

bonuses for fiscal year 2020, the severance benefits payable to certain non-executive employees,

and employee retention matters (the “October 2nd Employment Discussions”).

         36.      On October 3, 2020, counsel to the parties finalized the transaction documents,

including the merger agreement and the tender and support agreement to be executed by Defendant

Gianakakos.

         37.      That same day, the parties to the Proposed Transaction executed the merger

agreement, and Defendant Gianakakos executed the Tender and Support Agreement.

         38.      On October 5, 2020, before market hours, MyoKardia and Bristol Myers

announced that they had entered into a definitive merger agreement under which Bristol Myers

will acquire MyoKardia for $225.00 per share in cash. The press release states, in pertinent part:

               Bristol Myers Squibb to Acquire MyoKardia for $13.1 Billion in Cash

          Mavacamten Is a Potential First-in-Class Medicine with Compelling Data in the
               Treatment of Patients with Symptomatic Obstructive Hypertrophic
                                        Cardiomyopathy

           Mavacamten Will Be a Medium- and Long-Term Growth Driver Presenting a
                     Significant Commercial Opportunity upon Approval

            Promising Portfolio of Pipeline Candidates Strengthens and Extends Bristol
                       Myers Squibb’s Leading Cardiovascular Franchise

                  Expected to be Accretive to Non-GAAP Earnings Starting in 2023




                                                   7
Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 8 of 23 PageID #: 8




 October 05, 2020 06:30 AM Eastern Daylight Time

 NEW YORK & BRISBANE, Calif.--(BUSINESS WIRE)--Bristol Myers Squibb
 (NYSE: BMY) and MyoKardia, Inc. (Nasdaq: MYOK) today announced a
 definitive merger agreement under which Bristol Myers Squibb will acquire
 MyoKardia for $13.1 billion, or $225.00 per share in cash. The transaction was
 unanimously approved by both the Bristol Myers Squibb and MyoKardia Boards
 of Directors and is anticipated to close during the fourth quarter of 2020.

 MyoKardia is a clinical-stage biopharmaceutical company discovering and
 developing targeted therapies for the treatment of serious cardiovascular diseases.
 Through the transaction, Bristol Myers Squibb gains mavacamten, a potential first-
 in-class cardiovascular medicine for the treatment of obstructive hypertrophic
 cardiomyopathy (“HCM”), a chronic heart disease with high morbidity and patient
 impact. A New Drug Application (“NDA”) for mavacamten for the treatment of
 symptomatic obstructive HCM – based on data from the EXPLORER-HCM study
 – is expected to be submitted to the U.S. Food and Drug Administration (“FDA”)
 in the first quarter of 2021. Bristol Myers Squibb expects to explore the full
 potential of mavacamten in additional indications, including non-obstructive HCM,
 as well as develop MyoKardia’s promising pipeline of novel compounds, including
 two clinical-stage therapeutics: danicamtiv (formerly MYK-491) and MYK-224.

 “The acquisition of MyoKardia further strengthens our portfolio, pipeline and
 scientific capabilities, and is expected to add a meaningful medium- and long-term
 growth driver,” said Giovanni Caforio, M.D., Board Chair and Chief Executive
 Officer of Bristol Myers Squibb. “We are further strengthening our outstanding
 cardiovascular franchise through the addition of mavacamten, a promising
 medicine with the potential to address a significant unmet medical need in patients
 with cardiovascular disease. Our companies share a commitment to innovation and
 bold science, and our respective strengths will help us realize the value inherent in
 this portfolio. We have long admired MyoKardia and what they have done to
 revolutionize cardiovascular treatments through a precision medicine approach. We
 look forward to welcoming their talented team to our company.”

 “MyoKardia was formed eight years ago with the aim of changing the world for
 people with serious cardiovascular diseases through bold and innovative science.
 Since then, MyoKardia’s dedicated employees have established an unparalleled
 pipeline of targeted therapeutics designed to change the course of disease and return
 the heart to normal function,” said Tassos Gianakakos, Chief Executive Officer of
 MyoKardia. “Bristol Myers Squibb shares our vision for transforming the treatment
 of cardiovascular disease. They value our team and the potential of our platform
 and, most importantly, share our unwavering commitment to placing patients at the
 center of everything we do. Together, our complementary strengths and expanded
 resources and reach will further accelerate the pace at which we can discover,
 develop and commercialize our novel medicines for the benefit of people suffering
 from cardiovascular disease around the world.”


                                          8
Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 9 of 23 PageID #: 9




                                   *       *       *

 Transaction Terms and Financing

 Under the terms of the merger agreement, a subsidiary of Bristol Myers Squibb will
 promptly commence a tender offer to acquire all of the outstanding shares of
 MyoKardia’s common stock for $225.00 per share in cash. MyoKardia’s Board of
 Directors unanimously recommends that MyoKardia shareholders tender their
 shares in the tender offer.

 The transaction is subject to customary closing conditions, including the tender of
 a majority of the outstanding shares of MyoKardia’s common stock and the
 expiration or termination of the waiting period under the Hart-Scott-Rodino
 Antitrust Improvements Act of 1976. Following the successful closing of the tender
 offer, Bristol Myers Squibb will acquire all remaining shares of MyoKardia that are
 not tendered into the tender offer through a second-step merger at the same price of
 $225.00 per share.

 Bristol Myers Squibb expects to finance the acquisition with a combination of cash
 and debt.

 About Hypertrophic Cardiomyopathy

 Hypertrophic cardiomyopathy, or HCM, is a chronic, progressive disease in which
 excessive contraction of the heart muscle and reduced ability of the left ventricle to
 fill can lead to the development of debilitating symptoms and cardiac dysfunction.
 HCM is estimated to affect one in every 500 people.

 The most frequent cause of HCM is mutations in the heart muscle proteins of the
 sarcomere. In approximately two-thirds of HCM patients, the path followed by
 blood exiting the heart, known as the left ventricular outflow tract (LVOT),
 becomes obstructed by the enlarged and diseased muscle, restricting the flow of
 blood from the heart to the rest of the body (obstructive HCM). In other patients,
 the thickened heart muscle does not block the LVOT, and their disease is driven by
 diastolic impairment due to the enlarged and stiffened heart muscle (non-
 obstructive HCM). In either obstructive or non-obstructive HCM patients, exertion
 can result in fatigue or shortness of breath, interfering with a patient’s ability to
 participate in activities of daily living. HCM has also been associated with
 increased risks of atrial fibrillation, stroke, heart failure and sudden cardiac death.

 There are currently approximately 160,000 to 200,000 people diagnosed with
 symptomatic obstructive HCM across the U.S. and EU, with no existing effective
 treatment options beyond limited symptomatic relief. Patients are typically
 diagnosed in their 40s or 50s and the treatment is expected to be chronic. It is
 estimated that only approximately 25 percent of individuals with obstructive HCM



                                           9
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 10 of 23 PageID #: 10




       and only approximately 10 percent of individuals with non-obstructive HCM have
       received a diagnosis.

                                        *      *       *

       Advisors

       Gordon Dyal & Co., LLC is serving as exclusive financial advisor to Bristol Myers
       Squibb, and Kirkland & Ellis LLP is serving as legal counsel. Centerview Partners
       LLC and Guggenheim Securities are acting as joint financial advisors to
       MyoKardia and Goodwin Procter LLP is serving as legal counsel.

       About Bristol Myers Squibb

       Bristol Myers Squibb is a global biopharmaceutical company whose mission is to
       discover, develop and deliver innovative medicines that help patients prevail over
       serious diseases. For more information about Bristol Myers Squibb, visit us at
       BMS.com or follow us on LinkedIn, Twitter, YouTube, Facebook, and Instagram.

       About MyoKardia

       MyoKardia is a clinical-stage biopharmaceutical company discovering and
       developing targeted therapies for the treatment of serious cardiovascular diseases.
       The company is pioneering a precision medicine approach to its discovery and
       development efforts by 1) understanding the biomechanical underpinnings of
       disease; 2) targeting the proteins that modulate a given condition; 3) identifying
       patient populations with shared disease characteristics; and 4) applying learnings
       from research and clinical studies to inform and guide pipeline growth and product
       advancement. MyoKardia’s initial focus is on small molecule therapeutics aimed
       at the proteins of the heart that modulate cardiac muscle contraction to address
       diseases driven by excessive contraction, impaired relaxation, or insufficient
       contraction. Among its discoveries are three clinical-stage therapeutics:
       mavacamten (formerly MYK-461); danicamtiv (formerly MYK-491) and MYK-
       224.

       MyoKardia’s mission is to change the world for people with serious cardiovascular
       disease through bold and innovative science.

       39.    On    October     19,   2020,    the   Company      filed   a   Schedule       14D-9

Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the

“Solicitation Statement”) with the SEC in connection with the Proposed Transaction.




                                              10
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 11 of 23 PageID #: 11




   B. The Solicitation Statement Contains Materially False and Misleading Statements and

       Omissions

       40.      The Solicitation Statement, which recommends that MyoKardia shareholders

tender their shares to Merger Sub in connection with the Proposed Transaction, omits and/or

misrepresents material information concerning: (i) the Company’s financial projections; (ii) the

financial analyses performed by the Company’s financial advisors, Centerview and Guggenheim,

in connection with their fairness opinions; (iii) potential conflicts of interest involving Centerview

and Guggenheim; and (iv) potential conflicts of interest involving Company insiders.

       41.      The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Recommendation of

the Company Board; (ii) Reasons for the Recommendation of the Company Board; (iii) Opinions

of the Company’s Financial Advisors; and (iv) Certain Prospective Financial Information.

       42.      The tender offer in connection with the Proposed Transaction is set to expire at

midnight (New York City time), on November 16, 2020 (the “Expiration Date”). It is imperative

that the material information that was omitted from the Solicitation Statement be disclosed to the

Company’s shareholders prior to the Expiration Date to enable them to make an informed decision

as to whether to tender their shares. Plaintiff may seek to enjoin Defendants from closing the tender

offer or the Proposed Transaction unless and until the material misstatements and omissions

(referenced below) are remedied. In the event the Proposed Transaction is consummated, Plaintiff

may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning the Company’s Financial Projections

       43.      The Solicitation Statement omits material information concerning the Company’s

financial projections.

       44.      The Solicitation Statement provides that “the Company’s senior management

                                                 11
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 12 of 23 PageID #: 12




prepared long-range projections of revenue and costs for fiscal years 2020 through 2045 based on

its view of the prospects for the Company on a stand-alone basis, including with respect to the

Company’s programs for mavacamten, danicamtiv and certain other pipeline assets (the

“Management Projections”).”

       45.        With respect to the Management Projections, the Solicitation Statement fails to

disclose all line items underlying Total Net Revenue and EBIT.

       46.        Further, the Solicitation Statement provides that the Management Projections

“reflect a risk-adjusted outlook and were based on certain internal assumptions,” stating in

pertinent part:

       These Management Projections reflect a risk-adjusted outlook and were based on
       certain internal assumptions about the probability of technical success and
       regulatory approval, epidemiology, timing of commercial launch, sales ramp,
       pricing, reimbursement, market size, market share, competition, contractual
       relationships, market exclusivity, estimated costs and expenses, effective tax rate
       and utilization of net operating losses, ability to raise future capital, and other
       relevant factors relating to the Company and its product candidates.

       47.        Yet the Solicitation Statement fails to adequately disclose the impact that the risk-

adjusted outlook and assumptions had on the Management Projections and further fails to quantify

the assumptions underlying the projections, including “the probability of technical success and

regulatory approval, epidemiology, timing of commercial launch, sales ramp, pricing,

reimbursement, market size, market share, competition, contractual relationships, market

exclusivity, estimated costs and expenses, effective tax rate and utilization of net operating losses,

ability to raise future capital, and other relevant factors relating to the Company and its product

candidates.”

       48.        The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company




                                                   12
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 13 of 23 PageID #: 13




and would allow shareholders to better understand the financial analyses performed by the

Company’s financial advisors in support of their fairness opinions. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

information, which is uniquely possessed by Defendant(s) and the Company’s financial advisors,

the Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisors’ fairness opinions in determining whether to tender their shares in

connection with the Proposed Transaction.

       49.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning the Financial Advisors’ Analyses

       50.      In connection with the Proposed Transaction, the Solicitation Statement omits

material information concerning analyses performed by Centerview and Guggenheim.

       51.      The valuation methods, underlying assumptions, and key inputs used by

Centerview and Guggenheim in rendering their purported fairness opinions must be fairly

disclosed to MyoKardia shareholders. The description of Centerview’s and Guggenheim’s fairness

opinions and analyses, however, fail to include key inputs and assumptions underlying those

analyses. Without the information described below, MyoKardia shareholders are unable to fully

understand Centerview’s and Guggenheim’s fairness opinions and analyses, and are thus unable

to determine how much weight, if any, to place on them in determining whether to tender their

shares in connection with the Proposed Transaction. This omitted information, if disclosed, would

significantly alter the total mix of information available to the Company’s shareholders.

                A. Centerview’s Analyses

       52.      The Solicitation Statement fails to disclose the following concerning Centerview’s

“Discounted Cash Flow Analysis”: (1) the implied terminal value of the Company; (2) the

                                               13
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 14 of 23 PageID #: 14




individual inputs and assumptions underlying the discount rates ranging from 9.0% to 11.0%; (3)

the basis for Centerview’s assumption that the Company’s unlevered free cash flows would decline

in perpetuity after December 31, 2045 at a rate of free cash flow decline of 80.0% year-over-year

in perpetuity; (4) the Company’s estimated future losses; (5) the estimated costs associated with

future equity raises; and (6) the Company’s fully diluted outstanding shares of its common stock

as of October 1, 2020.

       53.     With respect to Centerview’s “Analyst Price Target Analysis,” the Solicitation

Statement fails to provide the individual price targets analyzed and the sources thereof.

       54.     With respect to Centerview’s “Premiums Paid Analysis,” the Solicitation Statement

fails to disclose the individual premiums paid in each transaction selected by Centerview.

               B. Guggenheim’s Analyses

       55.     The Solicitation Statement fails to disclose the following concerning

Guggenheim’s “MyoKardia Discounted Cash Flow Analysis”: (1) the individual inputs and

assumptions underlying the (i) discount rate range of 8.5%–10.5%, and (ii) perpetual growth rate

of negative 80%; (2) the Company’s terminal value; (3) the costs associated with future financings

assumed to occur between 2022 and 2024; and (4) the Company’s diluted shares outstanding.

       56.     With respect to Guggenheim’s “Premia Paid in Selected Merger and Acquisition

Transactions,” the Solicitation Statement fails to identify each transaction and disclose the

individual premiums paid therein.

       57.     With respect to Guggenheim’s “Wall Street Equity Research Analyst Stock Price

Targets,” the Solicitation Statement fails to provide the individual price targets analyzed and the

sources thereof.




                                                14
      Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 15 of 23 PageID #: 15




                3. Material Omissions Concerning Potential Conflicts of Interest Involving
                   Centerview and Guggenheim

          58.      The Solicitation Statement omits material information concerning potential

conflicts of interest involving Centerview and Guggenheim.

          59.      The Solicitation Statement states that Guggenheim has not been engaged by the

Company or Bristol Myers to provide financial advisory or investment banking services during

the past two years for which Guggenheim received fees. 3

          60.      The Solicitation Statement states that Centerview has not been engaged by the

Company or Bristol Myers to provide financial advisory or other services during the past two years

prior to the date of its written fairness opinion and did not receive compensation from those entities

during that period. 4

          61.      The Solicitation Statement fails to disclose whether and to what extent Centerview




3
    The Solicitation Statement provides, in pertinent part:

          Aside from its current engagement by the Company, Guggenheim Securities has
          not been previously engaged during the past two years by the Company, nor has
          Guggenheim Securities been previously engaged during the past two years by
          Parent, to provide financial advisory or investment banking services for which
          Guggenheim Securities received fees.

See Solicitation Statement at 45.
4
    The Solicitation Statement provides, in pertinent part:

          In the two years prior to the date of its written opinion, except for Centerview’s
          current engagement, Centerview had not been engaged to provide financial
          advisory or other services to the Company, and Centerview did not receive any
          compensation from the Company during such period. In the two years prior to the
          date of its written opinion, Centerview had not been engaged to provide financial
          advisory or other services to Parent, and Centerview did not receive any
          compensation from Parent during such period.

See Solicitation Statement at 36.

                                                  15
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 16 of 23 PageID #: 16




and Guggenheim each provided services to affiliates of the Company and Bristol Myers, including

the timing and nature of the services provided and the amount of compensation received, in the

two years prior to the date of their respective fairness opinions.

       62.      Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

       63.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             4. Material Omissions Concerning Company Insiders’ Potential Conflicts of
                Interest

       64.      The Solicitation Statement omits material information concerning potential

conflicts of interest involving Company insiders.

       65.      Representatives for the Company and Bristol Myers discussed certain employment-

related matters on October 2, 2020 leading up to the execution of the merger agreement in

connection with the Proposed Transaction.

       66.      But the Solicitation Statement fails to disclose the details of all employment-related

and compensation-related discussions and negotiations concerning the Company’s officers and

directors, including the parties to such communications, when they occurred, and the specific

content discussed/communicated.

       67.      Any communications regarding post-transaction employment during the

negotiation of the underlying transaction must be disclosed to shareholders, particularly here,

where Defendant CEO Gianakakos (i) played a key role in negotiating the merger with Bristol



                                                 16
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 17 of 23 PageID #: 17




Myers, (ii) executed a Tender and Support Agreement in support of the Proposed Transaction, and

(iii) is expected to receive a windfall of over $140 million if the Proposed Transaction is

consummated. This information is also material in light of the fact that the Company failed to

perform a robust sales process, only contacting one other potential suitor (Party A) and only doing

so nearly two weeks after receiving Bristol Myers’ September 2nd Proposal.

       68.     Further, the aforementioned information is necessary for shareholders to

understand potential conflicts of interest of management and the Board. Such information may

illuminate the motivations that would prevent fiduciaries from acting solely in the best interests of

the Company’s shareholders. 5

       69.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

                                           COUNT I
                      For Violations of Section 14(e) of the Exchange Act
                                    Against All Defendants
       70.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       71.     Section 14(e) of the Exchange Act states, in relevant part:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       72.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified



5
  The Solicitation Statement acknowledges that “interests that certain directors and executive
officers of the Company may have with respect to the Transaction that may be different from, or
in addition to, their interests as stockholders of the Company or the interests of the Company’s
other stockholders generally.” See Solicitation Statement at 29.

                                                17
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 18 of 23 PageID #: 18




above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(e) of the Exchange Act.

       73.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(e) of the Exchange

Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

with respect to the Proposed Transaction.

       74.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

       75.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

filing of the materially false and misleading Solicitation Statement.

       76.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

       77.     Because of the false and misleading statements in the Solicitation Statement,

Plaintiff is threatened with irreparable harm.

                                          COUNT II
    For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                         Thereunder
                                  Against All Defendants
        78.    Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        79.    Defendants caused the Solicitation Statement to be issued with the intent to solicit

shareholder support for the Proposed Transaction.



                                                 18
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 19 of 23 PageID #: 19




        80.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) states, in relevant part:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        81.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

        82.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

company:

        Furnish such additional material information, if any, as may be necessary to make
        the required statements, in light of the circumstances under which they are made,
        not materially misleading.

        83.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(d)(4) of the Exchange Act and SEC Rule 14d-9.

        84.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(d)(4) of the

Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and


                                                 19
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 20 of 23 PageID #: 20




instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

and disseminate the Solicitation Statement with respect to the Proposed Transaction.

       85.     Defendants acted knowingly or with deliberate recklessness in filing the materially

false and misleading Solicitation Statement which omitted material information.

       86.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

                                           COUNT III
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       87.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       88.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Solicitation Statement.

       89.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful




                                                20
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 21 of 23 PageID #: 21




information with respect to the Solicitation Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       90.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

the recommendation of the Individual Defendants to tender their shares pursuant to the Proposed

Transaction. Thus, the Individual Defendants were directly involved in the making of the

Solicitation Statement.

       91.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Solicitation Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       92.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       93.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of




                                                 21
    Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 22 of 23 PageID #: 22




the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

and disseminate the material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding Plaintiff rescissory damages;

       C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

Exchange Act, and Rule 14d-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expenses and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: October 27, 2020                               Respectfully submitted,

                                                      HALPER SADEH LLP

                                                      By: /s/ Daniel Sadeh
                                                      Daniel Sadeh, Esq.
                                                      Zachary Halper, Esq. (to be admitted pro hac
                                                      vice)
                                                      667 Madison Avenue, 5th Floor
                                                      New York, NY 10065
                                                      Telephone: (212) 763-0060
                                                      Facsimile: (646) 776-2600


                                                 22
Case 1:20-cv-05176 Document 1 Filed 10/27/20 Page 23 of 23 PageID #: 23




                                       Email: sadeh@halpersadeh.com
                                              zhalper@halpersadeh.com

                                       Counsel for Plaintiff




                                  23
